Title: To James Madison from James Simpson, 15 October 1804 (Abstract)
From: Simpson, James
To: Madison, James


15 October 1804, Tangier. No. 85. “I beg leave to enclose duplicate of No. 84 [6 Oct. 1804] and to advise that the Emperour has Condemned the two Prussian Vessels with their Cargoes. He has directed that the Captains & Crews shall be employed on the repairs of the Fortifications of Salle and Rhabat. This is the first instance we have seen of Muley Soliman setting Christians under such circumstances to labour; it is feared he may also demand Ransom for them, which is a thing he has on all former occasions of Captures by his Ships, professed to abhor. I have received a Letter from Mr Thomas Gavino of Gibraltar in which he referrs to a former, not yet come to hand.
“From the tenor of this Letter I am led to hope the report of the Consuls Death was without foundation, and that he has only retired from the Garrison for a time.

“Mr Gavino tells me Commodore Preble had taken three Tripoline Gun Boats carrying each a Brass 26 pounder and destroyed some others; as his intelligence comes fom Malta and is of an old date, I conclude particulars will have reached you, before this can.”
